Detailed Action
The following Non-Final rejection is in response to the request for continued examination received on 14 December 2020.  Applicant amended claims 2-5, 9, 10, 12-15 and 19-20.  Claims 1, 7, 11, and 17 were cancelled and none were added. Claims 2-6, 8-10, 12-15, and 18-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Response to Remarks
The 35 USC § 101 rejection of claims 1-20 is not withdrawn in light of Applicants’ remarks.  
The Applicant argues, “The method of displaying in claim 2 is necessarily rooted in computer technology, i.e., not only of Ills but also display method of the Ul of the electronic device, and thus is not directed to a judicial exception. See also at least Example 23 among USPTO Examples 1-36.” (Remarks 7).  Examiner respectfully disagrees.  In response, Example 23 addresses a problem with overlapping windows within a graphical user interface. In particular, the example recites dynamically relocating textual information within a window displayed in a graphical user interface based upon a detected overlap condition. In contrast, the displaying an indicator in an item in the manner claimed fails to meaningfully limit the claim since it does not require any particular application of the recited displaying, and the wherein clause further limits the judicial exception rather than reciting an additional element that integrates it.

The 35 USC § 103(a) rejection of claims 1-20  as being unpatentable over Monte et al.
(US 2018/0095938) in view of Bastide (US 2019/0073334) is withdrawn.  A new rejection has been raised in view of Lin (US 9,743,139) in view of Pan et al. (US 7,757,181).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 10, 12, 13, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite the following: 
displaying a first item corresponding to the first schedule, a second item corresponding to the second schedule, and an indicator in an item among the first item and the second item corresponding to the identified schedule, 
wherein the displaying of the indicator comprises displaying an indicator in an item with a low priority between the first item and the second item corresponding to the identified schedule, and 
wherein the indicator has at least one of a shape, a color, and a brightness which correspond to an item with a higher priority.
As demonstrated above, Claims 2 and 12 recite wherein the indicator has at least one of a shape, a color, and brightness which correspond to an item with a higher priority.  The preceding limitations earlier in the claim contain multiple recitations of the term “an indicator,” such that it is unclear how to interpret “the indicator” because it is uncertain as to whether there are multiple indicators.  Additionally, claims 2 and 12 and also dependent claims 3, 4, 10, 13, 14, and 20, contain similar issues  with the terms “an item” and “a schedule.”  In each instance, the term adds to the lack of clarity in the interpretation of the respective terms.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6, 8-10, 12-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are examined in accordance with 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan, 7, 2019) ("2019 PEG) and October 2019 Update: Subject Matter Eligibility (October 17, 2019) (“October 2019 Update”).
Under Step 1 claims 2 and 12 are directed to a method and system under §101, each following a similar underlying series of steps.  
Under Step 2A, Prong One, the claim recites, arranging a plurality of items corresponding to a plurality of schedules in a line (i.e., timeline) according to time information and priority information included in the plurality of items; and identifying, in response to a second schedule of which time overlaps with time of the input first schedule being present among the plurality of schedules, a schedule including a relatively higher priority among the first schedule and the second schedule based on a priority of the first schedule and a priority of the second schedule.  These steps recite Mental Processes because they involve setting up a schedule and indicating the order of priority for overlapping events.  This is a scheduling task which can be performed by a person inserting incoming events onto a schedule and evaluating conflicts based on a prioritization scheme.  Indicating items based on the prioritization scheme in a distinctive fashion, such as shape, color or brightness is also a task that could be achieved manually by a person noting the event that takes precedence by highlighting, bold writing, or 
Under Step 2A Prong Two, claim 2 recites the following as additional elements: displaying…in a schedule UI; receiving a user command for inputting a first schedule; displaying a first item and an indicator.  Claim 12 additionally includes, an input; a display; and a processor figured to perform the steps.  In both cases, the computer components are described at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception. Further receiving and displaying are data gathering and output which are regarded as insignificant extra-solution activity MPEP 2106.05(g).  The focus of the claims and the specification is on indicate priority of conflicting items in a schedule, but the implementation of this concept by the additional elements fails to describe an improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition 2106.04(d)(2); applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); applying or using the judicial exception in some other 
Under Step 2B, the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are amount to mere instructions to apply the exception using computer components. Mere instructions to apply an exception using a generic computer component (as evidenced by paragraph [50] of Applicant’s specification, stating that the electronic device may be a commercially available smartphone or tablet) cannot provide an inventive concept. Likewise, receiving user input of a first schedule amounts to necessary data gathering and a recitation of displaying the schedule or displaying the indicator on the schedule without any limitations specifying how to achieve the displaying step amounts to merely outputting the solution.  
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Rather, they merely further describe the elements discussed above.  For example, claims 3-6. 8-and 13-17, further describe the indicators and other characteristics of the data objects (i.e. color, value of priority).  These further characterize the judicial exception.  Additionally, claims 8-10 and 18-20 do not recite meaningful limitations that limit the abstract idea although additional displaying elements are recited.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-6, 8-10, 12, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9,743,139) in view of Pan et al. (US 7,757,181).
Concerning claims 2 and 12, Lin discloses a method of providing a schedule User Interface (UI) of an electronic device comprising: 
arranging and displaying a plurality of items corresponding to a plurality of schedules in a line according to time information and priority information included in the plurality of items in a schedule UI (Lin, col. 1, lines 37-42, i.e., generate for display a set of media asset identifiers (e.g., program listings) where the media asset identifiers that overlap with at least one calendar appointment are visually distinguished from the media asset identifiers that do not overlap with any calendar appointments), and 

identifying, in response to a second schedule of which time overlaps with time of the input first schedule being present among the plurality of schedules, a schedule including a relatively higher priority among the first schedule and the second schedule based on a priority of the first schedule and a priority of the second schedule (Lin, col. 2, lines 9-17, i.e., may determine which media asset transmission times overlap with the times of the received appointments by comparing the start times and end times of the appointments with transmission time of the media assets. The media guidance application may determine that a specific media asset overlaps with one appointment, multiple appointments, or no appointments; col. 4, lines 27-44).  
displaying a first item corresponding to the first schedule, a second item corresponding to the second schedule, and an indicator in an item among the first item and the second item corresponding to the identified schedule (Lin, col. 3, lines 48-56, displays different indicators with different media asset identifiers based on a priority of the overlapping event. Specifically, the media guidance application may store a first visual indicator associated with the first priority and a second visual indicator associated with the second priority (i.e., varied shading, as indicated in Ele. 1418) and generate for display the first media asset identifier with the first visual indicator and the second media asset identifier with the second visual indicator).  
Lin does not explicitly disclose wherein the displaying of the indicator comprises displaying an indicator in an item with a low priority between the first item and the second item corresponding to the identified schedule.  Lin discloses displaying low (or high) priority 
However, Pan discloses wherein the displaying of the indicator comprises displaying an indicator in an item with a low priority between the first item and the second item corresponding to the identified schedule (Pan, col. 7, lines 20-38, describing FIG. 8 where conflicting calendar items each have an icon or symbol 810 (encircled by dashed line) and priority can be indicated based on the status, higher priority and lower priority items can be distinguished by varying colors etc.
It would have been obvious to one of ordinary skill in the art at the time of filing to have displayed conflicting scheduled events with their respective priorities indicated as in the scheduling interface of Pan executing the schedule display methods of Lin with the motivation of assisting a user with determining their availability for the scheduled task as suggested in Lin col. 1, lines 14-21.
Lin additionally discloses
wherein the indicator has at least one of a shape, a color, and a brightness which correspond to an item with a higher priority (i.e., visually distinguishing the various priorities by, e.g., color as in col. 3, lines 24-47 or, colors, shadings, icons, visual cues etc. as in col. 5, lines 6-8; also Fig. 14, different indicators for High Priority and Low priority; also, col 38, lines 57-61, other priorities contemplated).
Concerning claims 4 and 14, Lin discloses wherein the indicator is displayed in a bar shape in at least one of up, down, left and right sides of an additional item (Lin, Fig. 14, e.g., Ele. 1410, “Bourne Identity,” “Friends,” etc. additional items showing during time period with higher priority indicated).  
Concerning claims 5 and 15, Lin wherein the plurality of items are disposed such that an additional item with an earlier start time is disposed on an upper end, and any item with a later start time is disposed on a lower end according to a start time of the schedule (Lin, col. 37, lines 38-40, grid display of different time periods on horizontal scale 1406, however one of ordinary skill would have understood that the grid display could be flipped to show time on the vertical axis.  Pan discloses this feature, col. 4, lines 8-10, peripheral overview can display the hours within the time window of 2 PM-12:00 AM in a vertical or horizontal strip, such that the earlier start times would appear on the upper end and the later start times are disposed on the lower end).
Concerning claims 6 and 16, Lin does not disclose however Pan discloses claims 5 and 15 respectively, wherein in response to a schedule start time of at least two items among the plurality of items being a same, another item with a higher priority between the at least two items is disposed on an upper end, and a further item with a lower priority is disposed on a lower end (Pan, col. 7, liens 27-36, for overlapping appointments, the one with priority is displayed more prominently and with the appropriate status color so that the user can readily identify which items have a higher priority, and thus require the user's attention).  It would have been obvious to one of ordinary skill in the art to display the prioritized item first or on top of a lower priority item since this is another way to prominently display a prioritized item as taught by Pan.  
Concerning claims 8 and 18, Lin in view of Pan discloses claims 2 and 12 respectively wherein the displaying an indicator comprises, in response to there being a plurality of schedules of which time overlaps with time of the first schedule, a plurality of indicators corresponding to a schedule with a higher priority than a priority of the first schedule are displayed in the first item corresponding to the first schedule, and wherein the plurality of indicators are arranged and displayed according to a priority of a plurality of items corresponding to the plurality of indicators in the first item (Pan, col. 7, lines 20-38, describing FIG. 8 where conflicting calendar items each have an icon or symbol 810 (encircled by dashed line) and priority can be indicated based on the status, higher priority and lower priority items can be distinguished by varying colors etc.). 
Concerning claims 9 and 19, Lin discloses the method and device, further comprising: 
displaying, by the schedule UI, a summary item which summarizes a schedule according to time information and priority information included in the plurality of items, wherein the summary item displays a plurality of indicators corresponding to the plurality of items in the summary item based on time information of the plurality of items (Lin, Fig. 14, Ele. 1400, displaying the schedule according to time and priority, a plurality of conflict indicators based on priority), and 
wherein in response to an indicator for the plurality of items overlapping with the summary item and being displayed, an indicator of an additional item with a higher priority among the plurality of items is displayed in the summary item (Lin, Fig. 14, e.g., Ele. 1410, “Bourne Identity,” “Friends,” etc. additional items showing during time period with higher priority indicated).
Concerning claims 10 and 20, Lin discloses the method and device, further comprising: in response to an input of an indicator user command for the indicator, displaying schedule information of an item corresponding to the indicator (Lin, col. 38, lines 52-56, generates for display details of the overlapping event in response to a user selecting one of the displayed media asset identifiers that corresponds to a media asset that overlaps with at least one event).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Pan as applied to claims 2 and 12 above, and further in view of Monte et al. (US 2018/0095938).
Concerning claims 3 and 13, Lin in view of Pan discloses wherein the plurality of items have priorities such that an item which is input later has a higher priority according to an order of input of the plurality of items (Monte, ¶147, i.e., priority based on nearest time to current time, i.e., most recent has priority; additionally, ¶62, sort options where user can choose to sort by date, priority, etc.
It would have been obvious to one of ordinary skill in the art at the time of filing to include priority rules based on the input time of the events as taught by Monte in the system of Lin in view of Pan.  The method of determining priority whether by user designation or based on some other criteria does not change or affect the normal scheduling interface functions taught by Lin in view of Pan.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baek et al. discloses a scheduler that appears to disclose event priority on the vertical axis and time on the horizontal axis.
Baumann et al. discloses methods displaying scheduling events in varied increments and with time on a vertical axis
Hwang et al. disclose a system for managing conflicts that including receiving user input, checking for overlap in existing events and notifying user of the conflict
Deyonker et al. discloses a scheduling interface for conflict management of content items on a limited display

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIPHANY B DICKERSON/            Primary Examiner, Art Unit 3624